Citation Nr: 1040173	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  05-37 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a cervical spine disability 
with radiculopathy of the upper extremities, to include as 
secondary to service-connected lumbar myositis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel




INTRODUCTION

The Veteran served as a member of the Army National Guard from 
October 1981 to March 1982.  He was called to active duty in 
support of Operation Desert Storm/Shield from January 1991 to 
June 1991.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico.  The Board remanded the case for further action by the 
originating agency in March 2009.  

At the time of the Board's March 2009 remand, the issue of 
entitlement to service connection for lower extremity 
radiculopathy was also on appeal.  The Board found that this 
claim was inextricably intertwined with a claim for an increased 
rating for service-connected lumbar myositis.  In a May 2010 
rating decision, the Appeals Management Center (AMC) granted 
service connection for lumbar radiculopathy of the lower 
extremities and assigned separate 10 percent ratings for each 
leg, effective February 4, 2004.  This constitutes a complete 
grant of benefits on appeal.  Thus, in granting separate 
evaluations, the AMC effectively adjudicated the Veteran's 
pending claim for a higher rating for his back disability.  Thus, 
the only issue before the Board is the one indicated on the title 
page.


FINDING OF FACT

A chronic cervical spine disability with radiculopathy of the 
upper extremities is not etiologically related to active duty 
service or a service-connected disease or injury.


CONCLUSION OF LAW

A chronic cervical spine disability with radiculopathy of the 
upper extremities was not incurred or aggravated during service 
and is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for a 
cervical spine disability as it was incurred secondary to 
service-connected lumbar myositis.  Service connection is 
provided for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310.  The Court has held that service connection can be granted 
under 38 C.F.R. § 3.310, for a disability that is aggravated by a 
service-connected disability and that compensation can be paid 
for any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  

VA has amended 38 C.F.R. § 3.310 to incorporate the holding in 
Allen with additional requirements that there be medical evidence 
created prior to the claimed aggravation showing the baseline of 
the disability prior to aggravation.  38 C.F.R. § 3.310(a)(b) 
(2010); 71 Fed. Reg. 52,744-52,747 (Sept 7, 2006) (effective 
October 10, 2006).  The Veteran's claim for service connection 
for a cervical spine disability was received by VA in April 2004, 
prior to the effective date of the amended regulation.  The new 
regulation imposes additional burdens and could have retroactive 
effects.  Hence, the Board will apply the old version of the 
regulation.  See Princess Cruises v. United States, 397 F.3d 1358 
(Fed. Cir. 2005); cf. Rodriguez v. Peake, 511 F.3d 1147 (Fed. 
Cir. 2008).

The Veteran first complained of cervical pain in May 1999 when he 
reported experiencing upper back pain to his private physician.  
In July 2003, at the San Juan VA Medical Center (VAMC), he 
complained of right arm pain and a November 2003 nerve conduction 
test confirmed right C6 radiculopathy.  An August 2005 private 
MRI of the cervical spine also demonstrated a small disc 
herniation with disc bulging and protrusion noted on a later 
December 2005 MRI.  The Veteran has continued to undergo 
treatment for his chronic cervical pain and radiculopathy at the 
VAMC and the record therefore establishes the presence of a 
current disability.  

Although the Veteran has contended that his cervical spine 
disability was incurred or aggravated due to his service-
connected lumbar spine condition, the record does not contain 
competent medical evidence of a causal link between the two 
disabilities.  In fact, the only medical opinions of record weigh 
against the claim.  VA examiners in June 2004 and April 2009 
found that the Veteran's cervical discogenic disease with 
radiculopathy was not caused by his lumbar spine myositis, and 
both examiners noted that the cervical and lumbar spines were 
different and separate anatomical sites unrelated to one another.  
In addition, the April 2009 VA examiner specifically found that 
the Veteran's lumbar myositis did not aggravate his cervical 
discogenic disease.  The VA examiner's medical opinions were 
rendered following review of the complete claims folders, contain 
clear conclusions with supporting data, and reasoned medical 
explanations.  They are therefore entitled to significant 
probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).

The Board has considered the statements of the Veteran linking 
his cervical spine condition to service-connected lumbar 
myositis.  Although the Veteran is competent to report observable 
symptoms, such as chronic neck and radiating pain, his opinion as 
to the cause of the symptoms simply cannot be accepted as 
competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 
1336 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  His lay statements are outweighed by the competent 
medical evidence of record, including the medical opinions of the 
June 2004 and April 2009 VA examiners.  Service connection for a 
cervical spine disability with radiculopathy is therefore not 
warranted on a secondary basis. 

Turning to whether service connection is warranted on a direct 
basis, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Although the record establishes the presence of a current 
cervical spine disability, the Veteran has not contended that he 
experienced any injury to the cervical spine during military 
service.  While he has reported falling and injuring his lumbar 
spine in 1991, he has consistently denied incurring any trauma to 
the cervical spine.  His service records are also negative for 
evidence or treatment of a cervical spine disability and the 
Veteran's spine was normal at the examination for separation from 
active duty service in June 1991.  Accordingly, there is no 
evidence of an in-service injury. 

In addition, the record does not demonstrate the presence of a 
nexus between the Veteran's current cervical spine disability and 
any incident of active duty service.  
He did not complain of cervical spine pain until May 1999, almost 
eight years after his discharge from active duty and has not 
reported a continuity of symptoms.  There is also no competent 
medical evidence of a link between the Veteran's disability and 
active duty service.  

In sum, the post-service evidence of record shows that the first 
evidence of the Veteran's claimed disability was eight years 
after his separation from active duty service.  In addition, the 
competent medical evidence does not establish that the Veteran's 
cervical spine disability and radiculopathy were incurred 
secondary to lumbar myositis or active duty service.  The Board 
therefore concludes that the evidence is against a nexus between 
the Veteran's claimed disability and a service-connected 
disability or active duty service.  Accordingly, the Board must 
conclude that the preponderance of the evidence is against the 
claim, and it is therefore, denied.  38 U.S.C.A. § 5107(b) (West 
2002).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) for service connection on a secondary basis, was 
furnished to the Veteran in a May 2004 letter.  The Veteran also 
received notice regarding the disability-rating and effective-
date elements of the claim in a March 2006 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran has not received VCAA notice with respect to his 
claim for direct service connection.  Prejudicial error occurs in 
the context of VCAA notice only when such error affects "the 
essential fairness of an adjudication" or "has the natural 
effect of producing prejudice."  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  Appellants must generally identify "with 
considerable specificity": (1) how the VCAA notice was 
defective; (2) what evidence the appellant would have provided or 
requested that VA obtain had VA fulfilled its notice obligations; 
and (3) how the lack of notice and evidence affected the 
essential fairness of the adjudication.  Id; see also Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009) (holding that a party alleging 
defective VCAA notice has the burden of showing how the defective 
notice was harmful).  

In this case, the Veteran has not alleged any prejudice resulting 
from the lack of VCAA notice with respect to direct service 
connection for his cervical spine disability.  Moreover, the 
Veteran's contentions throughout the claims period have been 
limited to service connection on a secondary basis.  He has 
consistently denied experiencing any trauma to the cervical 
spine, either during active duty service or after, and his claim 
has solely focused on a link between his cervical spine condition 
and service-connected lumbar myositis.  In addition, the Veteran 
has pursued several other claims for service connection on a 
direct basis and has demonstrated actual knowledge of the 
requirements for substantiating a claim on this basis throughout 
the claims period.  He was also provided VCAA-compliant regarding 
direct service connection in a March 2001 letter in association 
with another claim for benefits, prior to filing his current 
claim.  The Board therefore finds that the Veteran has 
demonstrated actual knowledge of the requirements for 
establishing service connection on a direct basis and is not 
prejudiced by the lack of such notice specific to his claim for 
service connection for a cervical spine disability.

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to her claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records of VA treatment, and 
private medical records.  Additionally, the Veteran was provided 
proper VA examinations and medical opinions in response to his 
claim for secondary service connection.  Although the Veteran has 
not been provided a VA examination or medical opinion with 
respect to the claim on a direct theory of entitlement, as the 
record contains no competent evidence of an association between 
the current cervical spine disability and active duty service, 
such an examination is not required.  U.S.C.A. § 5103A(d) (West 
2002) (VA is obliged to provide an examination when the record 
contains competent evidence that a disability may be associated 
with active service); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (the evidence of a link between a current disability and 
service must be competent).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

Entitlement to service connection for a cervical spine disability 
with radiculopathy of the upper extremities, to include as 
secondary to service-connected lumbar myositis, is denied. 



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


